Citation Nr: 0412295	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  98-07 545 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
acromioclavicular separation, right shoulder (minor), with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for eczema of the 
left hand with postoperative warts, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had periods of active service from June 1970 to 
December 1971, from March 1972 to December 1974, and from 
October 1978 to January 1980.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

This case was previously remanded by the Board in August 1999 
and May 2003 for additional development including compliance 
with all notification and development required by the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (2000).  The development having been 
completed, the case is once more before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder (minor) 
disability is currently manifested by ongoing complaints of 
constant painful limitation of motion with periods of 
exacerbation which more nearly approximates limitation of 
motion at shoulder level; recent X-ray study of the right 
shoulder showed no evidence of fracture or dislocation, 
significant joint space narrowing, acute bony abnormality or 
abnormal intra-articular calcification.

2.  The veteran's service-connected eczema of the left hand 
with postoperative warts is currently resolved and 
asymptomatic and without identifiable associated symptoms or 
objectively demonstrated manifestations; the current 
dermatologic symptoms and manifestations are due to 
intercurrent nonservice-connected skin disability.






CONCLUSIONS OF LAW

1.  The criteria for an increased 20 percent evaluation for 
residuals of acromioclavicular separation, right shoulder 
(minor), with traumatic arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.20, 4.40, 4.45, 4.59 Diagnostic Code 5201 (2003).

2.  The criteria for an evaluation greater than 10 percent 
for eczema of the left hand with postoperative warts have not 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7 Diagnostic Codes 7806 (prior to and 
subsequent to August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent historical evidence includes a January 1998 VA 
dermatology examination report.  The veteran reported a 20 
year history of eczema of the left hand.  

On objective examination of the left hand, on the palmer 
aspect, there were no skin lesions noted.  On the dorsum of 
the left hand and wrist, there were erythematous lesions with 
crust formation.  They were more pronounced on the dorsum 
side of the wrist.  A wart measuring 3 to 4 millimeters was 
noted on the dorsum side of the left index finger.  Color 
photographs were consistent with the objective findings noted 
on examination.  Diagnosis was eczema of the left hand and 
wrist with wart on the left index finger.  

A January 1998 VA orthopedic examination report shows the 
veteran reported injuring his right shoulder as a result of a 
slip and fall injury in service in 1979.  He complained of 
continued right shoulder pain.  

On objective examination, the right shoulder was described as 
normal in appearance.  There was no tenderness or swelling.  
Range of motion testing of the right shoulder revealed 
forward flexion from 0 to 115 degrees; abduction from 0 to 
140 degrees and internal and external rotation from 0 to 90 
degrees.  An x-ray report of the right shoulder revealed mild 
degenerative changes, otherwise the bones, joints and soft 
tissues were normal.  Final diagnosis was residual of an 
injury of the right shoulder with limitation of motion.  

A November 1999 VA dermatology examination report shows the 
veteran reported not using any medication at that time.  On 
objective examination of the left hand, on the dorsal aspect, 
there was an erythematous, scaly rash noted over the 
metacarpophalangeal joints and over the dorsal aspect of the 
hand extending up to the wrist.  There were no pustules or 
drainage present.  Range of motion of the left hand was 
normal with no restrictions or pain on motion noted.  There 
were no ulcerations present although some crusting was 
present.  No associated systemic or nervous manifestations 
were noted.  Diagnoses were eczema of the left hand and 
status post removal of verruca vulgaris of the left hand.  
Color photographs were consistent with the examination 
findings.  

A November 1999 VA orthopedic/neurology examination report 
shows the veteran's claims folder was reviewed by the 
examiner in detail including the service medical records.  
The veteran noted that since discharge from the Army he had 
increasing problems with his right shoulder.  The veteran 
noted currently receiving periodic local anesthetic right 
shoulder joint injections at the VA medical center.

On objective examination, the veteran demonstrated normal 
passive range of motion of the right shoulder for elevation, 
abduction and adduction.  He was able to fully lift his right 
arm above his head without assistance.  He complained that 
his shoulder "popped out of joint" while performing this 
maneuver.  However, the examiner noted that on palpation of 
the right shoulder joint he found no evidence of subluxation 
during the examination.  

Inspection of both arms showed that the muscle mass of the 
arms and forearms was symmetric, right compared to left.  The 
examiner noted that the examination findings failed to show 
evidence of disuse atrophy of the right arm or right forearm.  
X-ray of the right shoulder was silent for any significant 
abnormality.  

On motor testing, the veteran initially showed giveway 
weakness of the right arm.  However, with encouragement he 
demonstrated normal strength for right shoulder abduction, 
adduction, elevation and extension.  Flexion and extension 
across the elbow was also normal as were wrist flexion and 
extension and the intrinsic movements of the right hand.  
Sensory examination was considered nonphysiological.  
Reflexes were equal and normal bilaterally.  

The examiner noted that following a review of the record 
including the service medical records and examination 
findings there was no evidence of neurologic damage of 
consequence of the right acromioclavicular joint separation 
of service origin.  

A February 2000 addendum to the November 1999 VA dermatology 
examination report shows that the veteran reported working as 
a mechanic and stated that working around oils and solvents 
caused the eczema to be present in the left hand.  The 
veteran denied any problems with constant itching.  No 
associated functional impairment of the left hand was noted.  
He complained of left hand symptoms with weather changes.

A February 2000 addendum to the November 1999 VA 
orthopedic/neurologic examination report shows the examiner 
stated that normal range of motion of the right shoulder is 
180 degrees of flexion, and 90 degrees abduction of internal 
and external rotation.  The examiner noted that range of 
motion was limited.  There was no description of flareups.  
The veteran was noted to have some fatigability and 
incoordination associated with pain.  

VA outpatient medical records dated between approximately 
January 2001 and February 2003 show treatment including 
physical therapy for nonservice connected chronic cervical 
spine radiculopathy involving the right upper extremity.  
Electromyography (EMG) testing revealed chronic C7/8 
radiculopathy with active denervation.  

A February 2003 VA orthopedic examination report shows the 
examiner reviewed the veteran's claims file.  It was noted 
that over the past 24 years the veteran had worsening of 
symptoms.  Weather changes and repetitive motion caused more 
pain.  No history of right shoulder surgery was noted.  He 
did not wear a shoulder brace.  He currently functioned on 
the job, working in maintenance.  He could perform normal 
daily activities.  

On objective examination, the right shoulder showed 
tenderness over the right acromioclavicular (AC) joint.  He 
had tenderness to palpation around the shoulder joint in 
general.  There was crepitation and pain throughout the range 
of motion.  On passive range of motion testing he could 
abduct and flex to 130 degrees.  Internal and external 
rotation was to 90 degrees.  

On active range of motion testing, he could abduct and flex 
to 160 degrees with pain and crepitation noted.  Internal and 
external rotation was to 90 degrees.  There were no signs of 
instability noted.  No AC deformity was noted.  Excellent 
strength in the rotator cuff muscles was noted.  No signs of 
atrophy were present.  X-ray study of the right shoulder 
showed no evidence of fracture or dislocation.  No 
significant joint space narrowing was apparent.  No acute 
bony abnormality was seen.  No abnormal intra-articular 
calcification was apparent.  Impression was no significant 
bony abnormality was seen.  

The examiner noted that the veteran was working and he would 
have difficulties with repetitive use, especially in overhead 
type modes.  However, it was noted that he was able to 
function on the job at present.  The examiner indicated that 
while repetitive use irritated and aggravated the veteran's 
right shoulder symptoms, he was unable to determine any 
corresponding change in limitation of motion of the right 
shoulder during periods of exacerbation.

A February 2003 VA neurology examination report shows the 
examiner reviewed the veteran's claims file.  It was noted 
that an EMG suggested a chronic and actively denervating 
C7/C8 radiculopathy on the right upper extremity.  
Clinically, it was noted that the veteran had good strength 
with moderate decrease in sensory capacity in a C6/C7 
distribution on the right.  No significant impairment was 
seen on examination.  

A February 2003 VA dermatology examination report shows the 
examiner reviewed the veteran's claims file.  It was noted 
that the veteran apparently developed eczema in service and 
used topical steroids to treat symptoms through June 2002.  
Since then he used over the counter hand lotions.  Following 
examination the reported diagnoses were tinea pedis, tinea 
corporis, onychomycosis and tinea manuum.  The examiner 
opined that the veteran does not have eczema.

A September 2003 VA dermatology examination report shows that 
the veteran was described as left hand dominant.  He was 
currently unemployed.  He had worked at odd jobs.  On 
objective examination, it was noted that the veteran had 
areas on the left arm involving 60 percent of the left arm 
and 30 percent of the bilateral lower extremities.  Color 
photographs of the affected areas were associated with the 
examination report.  It was noted that the involved areas, as 
the pictures indicated, had scaly patches which cover about 
15 percent of the total body surface area.  He had itching 
and stated that he had associated pain and discomfort.  

The examiner noted that the veteran also had fungal growth 
and discoloration of the fingernails and bilateral toenails.  
There was no scarring currently.  He had mild distractive 
disfigurement of the forearm and legs.  It was noted that the 
veteran was diagnosed as having tinea pedis and tinea 
corporis with fungal growth of the nails.  Following the 
examination, the reported diagnoses were tinea pedis and 
tinea corporis affecting the veteran's left arm and bilateral 
legs and feet.  Eczema was noted by history, only.  The 
examiner essentially opined that the veteran's tinea is not 
secondary to eczema.  


Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 

38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating is to be assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  
38 C.F.R. § 4.21.

The United States Court of Appeals for Veterans Claims (CAVC) 
has stated that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Diagnostic Code 5010, which pertains to traumatic arthritis.  
Under this code, traumatic arthritis, if substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  Degenerative arthritis, when established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When the limitation of motion 
of the specific joint or joints involved is non compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent evaluation shall 
be established for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) of 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.

The CAVC has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the 
joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 5201, which pertains to limitation of 
motion of the arm, limitation of motion to 25 degrees 
warrants a 30 percent evaluation for the minor extremity.  
Limitation of motion midway between the side and at shoulder 
level warrants a 20 percent for the minor extremity.  Full 
range of motion of the shoulder is measured from zero degrees 
to 180 degrees in forward elevation (flexion), zero degrees 
to 180 degrees in abduction, and zero degrees to 90 degrees 
in both external and internal rotation.  38 C.F.R. § 4.71, 
Plate I (2003).

Under Diagnostic Code 5202 for other impairment of the 
humerus manifested by recurrent dislocation of the shoulder 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements or with infrequent episodes and 
guarding of movement only at the shoulder level warrants a 
minimum 20 percent evaluation for the minor upper extremity.  
For malunion of the shoulder joint with marked or moderate 
deformity a minimum 20 percent evaluation is warranted for 
the minor upper extremity.  Diagnostic Code 5202.  

Under Diagnostic 5203 for impairment of the clavicle or 
scapula with dislocation warrants a 20 percent evaluation for 
the minor upper extremity.  For nonunion with loose movement 
a 20 percent rating is provided for the minor upper 
extremity.  
For nonunion without loose movement a 10 percent rating is 
provided for the minor upper extremity.  

Effective August 30, 2002 an amendment was made to the rating 
schedule regarding the evaluation of skin/scar disabilities.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.

The Board first notes that the amended criteria for rating 
dermatological disorders cannot be applied earlier than their 
effective date of August 30, 2002.  38 U.S.C.A. § 5110(g) 
(West 2002); DeSousa v. Gober, 10 Vet. App. 461 (1997); McKay 
v. Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997); VAOPGCPREC 3-00.

The record shows that the RO has considered both sets of 
rating criteria with respect to the veteran's claim.  
Accordingly, the Board has determined that the appellant will 
not be prejudiced by proceeding with appellate consideration 
on the claims presented.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Under the old criteria, the veteran's skin disability is 
rated under Diagnostic Code 7806 for eczema.  A 10 percent 
rating is warranted for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant warrants a 50 percent rating.

Under the new criteria for Diagnostic Code 7806, a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. 

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2003).






Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski  , 1 Vet. App. 308 (1991), and Holliday v. 
Principi, 14 Vet. App. 280 (2001) were overruled to the 
extent they conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal in 
July 2003 pursuant to the Board's remand in May 2003.  Also, 
he was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran has not identified any outstanding medical 
evidence of treatment for residuals of a right knee injury.  
As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record. 

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim in February 
1998, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated in 
a January 2004 Supplemental Statement of the Case that was 
provided to the veteran.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  The Board notes that the 
development of all pertinent evidence regarding the current 
issues on appeal has been ongoing for over 6 years.  During 
the appeal period this case was remanded by the Board in 
August 1999 and May 2003 for additional development of all 
available evidence pertinent to the claims on appeal.  

Moreover, the Board notes that through the issuance of the 
February 1998 RO rating decision, March 1998 statement of the 
case, supplemental statement of the case in January 2001, and 
January 2004 the veteran was notified of the need to give to 
VA any evidence pertaining to his claim.  Since the veteran 
has noted that he has no additional documentation pertinent 
to his claim, remanding this case for the sole purpose of 
requesting everything he's got pertaining to his claim would 
serve no useful purpose.  The Board points out that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The RO has provided the veteran with the reasons his claim 
could not be granted based upon the evidence of record. 

Also, the Board notes that in VAOPGCPREC 1-2004, VA General 
Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the VA, upon receipt of a 
complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the United States Court 
of Appeals for Veterans Claims (CAVC) 
stated that section 3.159(b)(1), 
explicitly, and section 5103(a), 
implicitly, require that VA request that 
the claimant provide any evidence in his 
or her possession that pertains to the 
claim.  The CAVC's statement that 
sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of 
the notice provided to a claimant under 
those provisions is obiter dictum and is 
not binding on VA.  Further, section 
5103(a) does not require VA to seek 
evidence from a claimant other than that 
identified by VA as necessary to 
substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
there is no prejudice to him by appellate consideration of 
the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


I.  Increased evaluation for residuals of 
acromioclavicular separation, right 
shoulder (minor), with traumatic 
arthritis.

In this case, the Board has undertaken a longitudinal review 
of the evidence.  The extensive medical evidence of record 
including reports of VA orthopedic and neurologic 
examinations essentially demonstrate that the veteran's 
service-connected right shoulder disability is manifested by 
a long history of persistently ongoing painful limitation of 
motion of the right shoulder with periods of exacerbation and 
fatigability and incoordination that appear to more nearly 
approximate or equate to limitation of motion at shoulder 
level thereby warranting a 20 percent evaluation, especially 
when viewed in light of the provisions of 38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45 and 4.59.

Otherwise, the competent medical evidence fails to 
demonstrate evidence of 
service-connected right shoulder disability warranting 
entitlement to a greater disability evaluation under the 
scheduler criteria cited above.  Specifically, the record 
fails to demonstrate limitation of motion of the right 
shoulder to 25 degrees.  

Also, there is no evidence of dislocation, disuse atrophy or 
instability of the right shoulder.  Recent x-ray study of the 
right shoulder showed no evidence of fracture or dislocation, 
significant joint space narrowing, acute bony abnormality or 
abnormal intra-articular calcification.  The neurologic 
symptoms involving the right upper extremity appear to be 
attributed to an intercurrent nonservice-connected C7/C8 
radiculopathy which may not be considered when considering 
entitlement to an increased evaluation for service-connected 
disability.  38 C.F.R. § 4.14.  

Overall, the grant of an increased 20 percent schedular 
evaluation but no greater, for service-connected residuals of 
acromioclavicular separation, right shoulder (minor), with 
traumatic arthritis adequately contemplates the degree of 
current right shoulder disability under the applicable 
criteria cited above.  


II.  Increased evaluation for eczema of 
the left hand with postoperative warts.

A comprehensive review of the record including recent VA 
dermatology examination reports shows that the veteran's 
service-connected eczema of the left hand with postoperative 
warts is currently resolved and asymptomatic.  

The competent medical evidence fails to show current 
associated identifiable symptoms or objectively demonstrated 
manifestations of service-connected dermatologic disability 
that meet or more nearly approximate the criteria for the 
next higher rating of 30 percent under the old or new 
criteria for rating skin disorders.  

Rather, the competent medical evidence shows that the 
veteran's current dermatologic symptoms and manifestations 
are due to intercurrent nonservice-connected skin 
disabilities which may not be considered when determining 
entitlement to increased ratings for service-connected 
disability.  38 C.F.R. § 4.14.  

Overall, the 10 percent evaluation currently assigned for 
service-connected eczema of the left hand with postoperative 
warts adequately compensates the veteran for the degree of 
associated disability.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for service-connected 
eczema of the left hand with postoperative warts.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 


Other Considerations

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
the assignment of an extraschedular evaluation for the 
disabilities at issue.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the VA Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 
38 C.F.R. § 3.321(b)(1).  The record is absent any showing 
that the veteran's service-connected right shoulder and skin 
disability have markedly interfered with his employment 
status, or required frequent inpatient care.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
service-connected right shoulder and skin disabilities.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 















ORDER

Entitlement to an increased 20 percent evaluation for 
residuals of acromioclavicular separation, right shoulder 
(minor), with traumatic arthritis is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to an increased evaluation for eczema of the left 
hand with postoperative warts is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



